DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
Applicant argues that the term “at least one” is common language The Examiner disagrees. While the ter is commonly used to denote a singular subject, Applicant’s use of the term, “at least one”, recited arbitrarily throughout the claims appearing to denote a single amount of an already claimed singular feature is confusing and does not add to the clarity of the recited claim language and pose antecedent basis issues. 
Applicant’s independent claims continue to recite the limitation, “a. at least one "saves enough" stopping criterion is met by at least one individual numerical value of at least one individual response from among responses received to said queries, compared to at least one default numerical value;…” The plain meaning remains unclear. When a comparison is made, what has to be the outcome in order for the criterion to be met? This is not described in the currently recited limitation. For the purposes of Examination, the Examiner is interpreting having stopping criteria as meeting the limitations of the claim. Appropriate Correction is required. 
The remaining rejections in the current office action, under 35 U.S.C. 112 2nd paragraph are new and detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims have been amended to recite the limitation, “i. sending a sequence of batches of queries, wherein the batches are sent one after another rather than in parallel, each batch including at least one query and wherein at least one query included in at least one of the batches pertains to at least one possible split of the end-user's stipulated time period into shorter time periods…it is unclear if each batch pertains to at least one possible split of the end-user's stipulated time period into shorter time periods OR is it just required of one batch. In other words , it there are two batches one may have a query that pertains to at least one possible split of the end-user's stipulated time period into shorter time periods and the other is not required to have the same type of query?
and wherein at least one batch is sent… Is this one batch of said plurality of batches or is this a different batch?
The independent claims have been amended to recite, “for at least one user's request which is provided to the split vacation deal server by at least one end-user and which requests an offer for a vacation deal including stipulating a vacation time period:” The plain meaning of the bolded portion is unclear. For the purposes of Examination, the Examiner is interpreting “a user request provided to the split vacation deal server by an end-user, requesting an offer for a vacation deal stipulating a vacation time period, including:”  as meeting the limitations of the claim. Appropriate Correction is required. 
The Examiner again notes that the use of the term “at least one” used arbitrarily throughout the claims appearing to denote a single amount of an already claimed singular feature is confusing and does not add to the clarity of the recited claim language and pose antecedent basis issues. 
Applicant’s independent claims recites the limitation "said specific parameter currently characterizing" in several instance in the claims.  There is insufficient antecedent basis for this limitation in the claim.
The independent claims recites the limitation, “a. at least one "saves enough" stopping criterion is met by at least one individual numerical value of at least one individual response from among responses received to said queries, compared to at least one default numerical value;…” The plain meaning remains unclear. When a comparison is made, what has to be the outcome in order for the criterion to be met? This is not described in the currently recited limitation. For the purposes of Examination, the Examiner is interpreting having stopping criteria as meeting the limitations of the claim. Appropriate Correction is required. 
The dependent claims contain the same deficiencies through dependency as such, are rejected for the same reasons. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Nelson U.S. Pre-Grant Publication No. 2014/00637063 describes splitting a room offer request to separate suppliers and returning lodging satisfying the requests, but at different locations (see para. 25-26 and 38).
Gonzalez U.S. Pre-Grant Publication No. 2011/0218830 A1 describes receiving a query for a hotel for a date range and calculating the availability of each day within the date range on a plurality of length of stays by applying business requirements according to the query.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.